Citation Nr: 1705865	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-46 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 70 percent disabling for post-traumatic stress disorder (PTSD) for the period from October 12, 2011, to September 28, 2016.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1965 to April 1969 and from July 1972 to June 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2012, the RO increased the Veteran's rating for PTSD from 30 to 70 percent, effective October 12, 2011.  The RO subsequently increased the Veteran's rating for PTSD to 100 percent effective September 28, 2016 in an October 2016 rating decision.  The April 2012 and October 2016 increased ratings for the Veteran's service-connected PTSD do not represent a complete grant of benefits sought because the Veteran has not been granted the highest rating available for PTSD between October 12, 2011 and September 28, 2016.  Thus, the increased rating claim for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's substantive appeal (VA Form-9) received in May 2012 requested a hearing before the Board at the RO.  A hearing was scheduled for May 2013.  However, by statement dated in May 2013, the Veteran's representative in effect cancelled the hearing when he noted that the Veteran, "requested to waive his right to testify at the scheduled hearing."

In February 2014, the Board denied entitlement to an increased rating in excess of 70 percent after October 12, 2011.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).

In August 2015, on the basis of a Memorandum Decision, the Court vacated the portions of the Board's February 2014 decision relating to PTSD and TDIU and remanded the matter to the Board for further action. 

The Board remanded the claim in July 2016 for a VA examination of the current nature of the Veteran's PTSD disability.  The claim returned to the Board after an examination in September 2016; however the Veteran's representative indicated in a VA Form-9 submitted in November 2016 that the Veteran desired a Travel Board hearing before the Board.  The Board is granting the Veteran's claim in full for the entire period on appeal, therefore the Veteran is not prejudiced by the Board proceeding to issue a decision. 


FINDING OF FACT

For the entire period on appeal, the probative evidence of record is at least in relative equipoise as to whether the Veteran's service-connected PTSD is shown to have been productive of total occupational and social impairment. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the assignment of a 100 percent rating for the service-connected PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38
 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The currently assigned 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran appealed to the Board in May 2012, this claim is governed by the DSM-IV, and not the amended DSM-5 criteria.  

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM (4th ed. 1994).  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

The Veteran and his representative contend that the severity of his PTSD symptoms entitle him to a 100 percent evaluation between October 12, 2011 and September 28, 2016.  

A January 2012 VA examination was conducted to assess the symptoms of the Veteran's PTSD.  At that examination, the VA examiner opined that the Veteran's mental disorders result in total occupational and social impairment.  The VA examiner noted that the Veteran has multiple diagnosed mental disorders and that it is difficult if not impossible to differentiate what portion of each symptom is attributable to each diagnosis.  As such, the Board is required to attribute all the Veteran's psychiatric symptoms to his service connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  The VA examiner noted that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short term and long term memory, flattened affect, circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideations, and impaired impulse control.  The VA examiner also opined that the Veteran is more likely than not unemployable due to the effects of PTSD.  

The Board acknowledges that there is evidence of record that weighs against granting a 100 percent rating for the period at issue.  For instance, at a psychotherapy appointment in February 2013, Dr. M.L.C., Ph.D., noted that the Veteran reported he was "fair" and dealing pretty well with his sister's recent death and his wife's illness, he enjoyed spending time with his eleven year old grandson, he enjoyed hunting, fishing, and 4 wheeling, and he was readily talkative, alert, logical, open, and outspoken, with no safety issues.  Further, Dr. M.L.C. noted that the Veteran completed a substance abuse program but continued to drink and gave the Veteran a GAF score of 60.

Because the current nature of the Veteran's PTSD was unclear from the record, the Board remanded the claim in July 2016 and another VA examination was conducted in September 2016.  At this VA examination, the Veteran was noted to have resided in a nursing home for the previous eight days and spent more of the previous year in the hospital than at home.  The VA examiner noted that the Veteran's wife died of breast cancer in the last year, his children stay with him when possible, he has lost 30 pounds in the last few months, and he enjoys reading by cannot concentrate.  The VA examiner diagnosed the Veteran with only one mental disorder, PTSD, and found that this disorder resulted in total occupational and social impairment.  The VA examiner noted that the Veteran's symptoms include irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The VA examiner also noted other symptoms and signs, but at least some of these seemed to stem from the Veteran's pain related to his non-service connected disabilities.  

Based on the September 2016 VA examination report, the RO increased the Veteran's PTSD evaluation to 100 percent effective the date of the VA examination.  

The Board concludes that the evidence is in relative equipoise as to when the Veteran's PTSD was totally occupationally and socially disabling for the period on appeal.  Although certain treatment notes do not reflect a picture consistent with total occupational and social impairment, both VA examiners opined that the Veteran's PTSD results in total occupational and social impairment.  The Board resolves reasonable doubt in favor of the Veteran, and finds the opinions of the January 2012 and September 2016 VA examiners support the conclusion that the Veteran's PTSD has been totally occupationally and socially disabling since October 12, 2011.

As the positive and negative evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and assignment of the higher 100 percent rating for the service-connected PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to a 100 percent evaluation for PTSD for the period from October 12, 2011, to September 28, 2016, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


